NUMBER 13-01-242-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI

LONNIE GUNN, JR. , Appellant,
v.


THE STATE OF TEXAS , Appellee.

On appeal from the 252nd District Court
of Jefferson County, Texas.


MEMORANDUM OPINION

Before Justices Dorsey, Yañez, and Baird (1)
Opinion by Justice Baird

Appellant was charged by indictment with the offense of failure to comply with registration requirements.  Tex. Code Crim.
Proc. Ann. art. 62.10 (Vernon Supp 2002). In a bench trial, appellant was convicted of the charged offense and punishment
was assessed at ten years confinement in the Texas Department of Criminal Justice--Institutional Division.  Appellant
raises three points of error.  We need not address them, however, because the State has confessed error.
After responding to the points of error raised by appellant, the State forthrightly states, "in the interest of justice," that the
evidence is insufficient to support the conviction in this case in three separate respects.  We agree.
The judgment of the trial court is reversed and a judgment of acquittal entered. Tex. R. App. P. 43.2(c); Burks v. United
States, 437 U.S. 1 (1978); Greene v. Massey, 437 U.S. 19 (1978).


CHARLES F. BAIRD
Justice


Do not publish.  
Tex. R. App. P. 47.3(b).


Opinion delivered and filed this the
7th day of February, 2002.
1.  Former Court of Criminal Appeals Judge Charles F. Baird assigned to this Court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov't Code Ann. § 74.003 (Vernon 1998).